HALL, Justice
(dissenting).
I respectfully dissent since the main opinion digresses into matters not made issues at the trial court level and hence not reviewable here under the well-recognized rules of appellate jurisdiction and authority.
This matter was presented to the trial court on the respective motions of each party for summary judgment and both motions clearly state no facts to be in dispute. Plaintiff’s motion specifically states:
It was concluded by the Court and counsel at the pre-trial that there are only two real issues to be resolved upon a trial of the matter. The first is a determination as to when the actual sale of the property from Leah N. Abbott to Harry R. Nord took place. The second is the precise time when the listing agreement expired. [Emphasis added.]
In regard to those two issues asserted by plaintiff, it readily admitted the listing agreement was entered into on April 25, 1975 and that the earnest money receipt and offer to purchase by Nord was entered into on July 25, 1975.
The trial court properly found that Rule 6, U.R.C.P. was applicable for procedural purposes and not contract purposes and that in computing any period of time for contract purposes that the day of the act or event after which the designated act or period begins to run is included.1 To hold in accordance with plaintiff’s argument would require an overlapping of one day into the next month, and a longer period or greater number of days than the three month period- contained. • ■ •
The court’s determination that the Nord sale was entered into on the date the writ*240ten instrument bears, July 25, 1975, was certainly a reasonable and proper interpretation of the evidence before him and should not be disturbed.
The Court should be affirmed.

. In re Lynch’s Estate. Brennan v. Lynch, 123 Utah 57, 254 P.2d 454 (1953).